PD-0291-15
                                                                  COURT OF CRIMINAL APPEALS
                             PD-0291-15                                            AUSTIN, TEXAS
                                                               Transmitted 3/16/2015 11:08:26 PM
                                                                  Accepted 3/18/2015 4:19:54 PM
March 18, 2015                                                                      ABEL ACOSTA
                                                                                            CLERK

                               PD-__________-15

                 In the Court of Criminal Appeals of Texas

                                Leroy Calhoun, Jr.

                                        v.

                                The State of Texas

                       Motion to Extend Time to File
                      Petition for Discretionary Review
        Leroy Calhoun moves, under Rule 68.2, to extend the time to
        file a petition for discretionary review (PDR).

        On February 12, 2015, the Tenth Court of Appeals affirmed the
        judgment of the trial court in a memorandum opinion, under
        cause number 10-14-00058-CR.

        No previous extensions to file a PDR have been requested. The
        current deadline is March 16, 2015.

        Mr. Calhoun requests an additional 60 days to file the petition,
        making the new due date May 15, 2015. Counsel was hired on
        this case after appointed counsel declined to file a PDR, and
        needs additional time to review the record, familiarize himself
        with the case, and complete the petition.

        In addition, counsel has been occupied with preparing for the
        motion for new trial hearing in Pete Rodriguez v. State, 01-15-
        00135-CR; writing and filing the brief in Jesus Jimenez v. United
        States in the United States Court of Appeals for the Fifth Cir-
        cuit; and preparing the motion for new trial in Pastor Israel Diaz
        v. State, no cause number yet assigned.
I served a copy of this motion on the State of Texas simultane-
ously with electronic filing.

                                    Respectfully,


                                    ____________________
Bynum Law Office                    Franklin Bynum
2814 Hamilton Street                Texas Bar Number 24069451
Houston, Texas 77004                fgb@lawfgb.com
                                    (713) 343-8844




                               2"